UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                            No. 97-31016




                     ANDERSON 2000 INCORPORATED,

                                                   Plaintiff-Appellant


                               VERSUS


                  NATIONAL DYNAMICS CORPORATION,
            doing business as Nebraska Boiler Company,


                                                   Defendant-Appellee.



           Appeal from the United States District Court
               For the Middle District of Louisiana
                           (96-CV-146-A)
                            June 5, 1998


Before DUHÉ, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:1

      AFFIRMED.   See Local Rule 47.6.




  1
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.